85107: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-26147: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85107


Short Caption:VOLPICELLI (FERRILL) VS. STATECourt:Supreme Court


Related Case(s):43203, 51622, 61142, 63554, 65212, 70126, 70126-COA, 70646, 70646-COA, 81337, 82369, 82369-COA, 82726, 82726-COA, 83042, 83042-COA


Lower Court Case(s):Washoe Co. - Second Judicial District - CR031263Classification:Criminal Appeal - Life - Other/Proper Person


Disqualifications:SilverCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantFerrill Joseph Volpicelli
					In Proper Person
				


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/16/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/02/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


08/02/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-24213




08/02/2022OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Parties. (SC)


08/18/2022MotionFiled Appellant's Proper Person Motion for Stay. (SC)22-25816




08/22/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  fn1[Given this dismissal, this court takes no action in regard to the motion filed on August 18, 2022.]  SNP22-JH/LS/DH  (SC)22-26147





Combined Case View